DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 11/08/2021 has been entered.  Claims 1, 3, 4, 12, 17, 19 have been amended.  Claims 9 and 11 have been cancelled.  Claim 20 has been added.  Claims 1-8, 10, and 12-20 are still pending in this application, with claims 1 being independent.
In consideration of the amendments/arguments with respect to claims 3 and 4, rejection under 35 U.S.C. 112(b) or 35 U.S.C 112(pre-AIA ), second paragraph, has been withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5-8, 10, and 14-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Van Delden (US 2021/0025567 Hereinafter Van).

1, Van discloses an acoustic substrate (20, Fig. 5, Paragraph 0036) including an upper face (top side of 20, Fig. 5) and a lower face (lower side of 20 with the LEDs 30 on it, Fig. 5); 
an air permeable layer (50, Fig. 1, Paragraph 0038) including a sheet of fabric (50, Fig. 5, Paragraph 0038) stretched across a frame (15, Fig. 5), wherein the air permeable layer is disposed under the lower face of the acoustic substrate and spaced from the acoustic substrate (Fig. 5); 
a second air permeable layer (40, Fig. 5, Paragraph 0042) including a sheet of fabric (40, Paragraph 0042) stretched across the frame, wherein the second air permeable layer is spaced from the air permeable layer (Paragraph 0048) and is disposed between the acoustic substrate and the air permeable layer (Paragraph 0048, Fig. 5); and 
a light source (30, Fig. 5, Paragraph 0039) supported by the acoustic substrate and configured to emit light through the air permeable layer (Paragraphs 0038 and 0039).

Regarding claim 2, Van discloses the acoustic substrate includes a fiberglass panel, and/or includes stone wool, felt, or foam (Paragraph 0037).

Regarding claim 5, Van discloses the acoustic substrate includes a panel body supported by a panel frame (15, Paragraph 0036).

Regarding claim 6, Van discloses the light source is secured to the lower face of the acoustic substrate (Fig. 5, Paragraph 0037).

7, Van discloses the light source includes a plurality of LEDs (Paragraph 0039).

Regarding claim 8, Van discloses the acoustic substrate is formed by a single panel that extends across the length and the width of the illuminated acoustic ceiling element (Fig. 5).

Regarding claim 10, Van discloses the air permeable layer includes apertures configured to allow air to pass through the layer (Paragraphs 0040 and 0041, specifically the fabric has holes which allow sound waves and light to pass and therefore are considered to pass air as well).

Regarding claim 14, Van discloses the air permeable layer includes an interior area bound by a perimeter border (the outer edge of the air permeable layer, Fig. 5), and wherein the light source is configured to illuminate the interior area such that the interior area emits light that has a substantially uniform brightness across the interior area (Paragraph 0048).

Regarding claim 15, Van discloses the perimeter border extends no more than 1 inch from an outer edge of the air permeable layer (specifically the outer edge of the air permeable layer is the perimeter border so it would be 0 which is less than 1).

Regarding claim 16, Van discloses the acoustic substrate and the air permeable layer are substantially the same size (Fig. 5).

17, Van discloses the acoustic substrate supported by the frame (15, Fig. 5).

Regarding claim 18, Van discloses a ceiling support structure (ceiling, Paragraph 0036); and 
an illuminated acoustic ceiling element according to claim 1 secured to the ceiling support structure (see claim 1 above).

Regarding claim 19, Van discloses the ceiling support structure includes a first ceiling grid (Paragraph 0036), and wherein the air permeable layer is supported by the first ceiling grid (Paragraph 0036).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Van Delden (US 2021/0025567 Hereinafter Van).
Regarding claim 3, Van teaches that the acoustic substrate is specifically for absorbing sound waves (Paragraph 0040).
Van fails to explicitly teach the acoustic substrate has a noise reduction coefficient of at least 0.7.


Regarding claim 4, Van teaches the lower face of the acoustic substrate has a light reflective coating a white paint coating or a reflective foil, in order to minimize light losses of light generated by the one or more light engines 30 that is incident on the acoustically absorbent material.
Van fails to explicitly teach the lower face of the acoustic substrate has a light reflectance of at least 80%.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have the reflective layer of Van be at least 80% light reflective, in order to minimize light losses of light generated by the one or more light engines.

Regarding claim 12, Van teaches the second air permeable layer a distance from the air permeable layer in Fig. 5. However the drawings cannot be held to scale.
Van fails to teach the distance between the air permeable layer and the second air permeable layer is in a range from 1/2 inch to 2 inches.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have the distance between the air permeable layer and the second air permeable layer is in a range from 1/2 inch to 2 inches, in order to provide a spacing between the layers thereby allowing for spreading of the light to provide more uniformity as well as keeping the .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Van Delden (US 2021/0025567 Hereinafter Van) in view of Richter et al. (US 2017/0130929 Hereinafter Richter).
Regarding claim 13, Van fails to teach the air permeable layer shifts the color of light from the light source, such that the color of light emitted from the ceiling element is different from the color of light emitted from the light source.
Richter teaches the air permeable layer (150, Fig. 3) shifts the color of light from the light source (specifically its shifts the light color via dots Paragraph 0007, 0029), such that the color of light emitted from the ceiling element is different from the color of light emitted from the light source (Paragraphs 0007 and 0029-0030).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have added the dots of Richter to the air permeable layer of Van, in order to provide a mixture of the beams of various color characteristics produces light that passes through the second fabric layer having the desired characteristics (Paragraph 0030).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Van Delden (US 2021/0025567 Hereinafter Van) in view of Oleske et al. (US 2016/0178146 Hereinafter Olseke).
Regarding claim 20, van teaches the acoustic substrate is suspended by the housing (Paragraph 0045).
Van fails to teach the acoustic substrate is suspended by wire.

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have had the acoustic substrate of Van suspended by wire as taught by the lighting device of Oleske, in order to provide an alternate way to support the acoustic substrate which is commonly known in the art and to allow for the acoustic substrate to have the height chosen ( Oleske, Paragraph 0090).

Response to Arguments
The applicant has argued that Van fails to teach “an air permeable layer including a sheet of fabric stretched across a frame, wherein the air permeable layer is disposed under the lower face of the acoustic substrate and spaced from the acoustic substrate; a second air permeable layer including a sheet of fabric stretched across the frame, wherein the second air permeable layer is spaced from the air permeable layer and is disposed between the acoustic substrate and the air permeable layer. While this argument has been fully considered it is not persuasive. The Examiner points out as provided above an air permeable layer (50, Fig. 1, Paragraph 0038) including a sheet of fabric (50, Fig. 5, Paragraph 0038) stretched across a frame (15, Fig. 5), wherein the air permeable layer is disposed under the lower face of the acoustic substrate and spaced from the acoustic substrate (Fig. 5); 
a second air permeable layer (40, Fig. 5, Paragraph 0042) including a sheet of fabric (40, Paragraph 0042) stretched across the frame, wherein the second air permeable layer is spaced from the air permeable layer (Paragraph 0048) and is disposed between the acoustic substrate and the air permeable layer (Paragraph 0048, Fig. 5). Specifically in this case 50 is an air 
The applicant has argued that van fails to teach the fabric being stretched across the frame. While this argument has been fully considered it is not persuasive. The Examiner points out that there is no slack shown in the figures to there is a certain level of stretched. Additionally, the prior art teaches in paragraph 0043 “it should be understood that this term is intended to cover any pressed fibrous material such as a pressed fibrous mat or the like in which the fibers 41 are matted or otherwise bound together and preferably extend linearly substantially in parallel with the opposing major surfaces of the pressed fibrous material, i.e. the felt 40, such that light (and sound) can pass through the felt 40 through spacing in between the fibers 41, with light incident of the fibers 41 being scattered by the fibers 41, which gives the felt 40 its diffusive character”. This is teaching that it is desired for the fabric to be tight in order to allow for holes across the felt to allow light to pass. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/E.T.E/            Examiner, Art Unit 2875                                                                                                                                                                                            
/ALEXANDER K GARLEN/            Primary Examiner, Art Unit 2896